Citation Nr: 1400085	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-04 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to September 1954.  He served in Korea, where he participated in combat.  

The Veteran was found to be not competent to handle disbursement of funds in an April 2011 rating decision.  The appellant is his fiduciary.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  This rating decision granted entitlement to service connection for PTSD and assigned an initial evaluation of 50 percent.  The Veteran submitted a notice of disagreement with the initial evaluation which initiated the current appeal. 

A review of the record shows that the Veteran was seen at a VA facility in April 2009 with complaints of problems with his feet and toes.  He related these problems to having frostbite during the Korean War.  Thus, the issue of service connection for the residuals of a cold injury of the feet has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The symptoms attributable to the Veteran's PTSD and dementia cannot be distinguished; thus when reasonable doubt is resolved in favor of the Veteran, his PTSD is productive of total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that the 50 percent evaluation that was initially assigned to his service connected PTSD is inadequate to reflect the impairment caused by this disability.  He has testified as to his severe sleep problems, as well as to his anxiety, fear, intrusive memories, and other symptoms.  The Veteran notes his low scores on the Global Assessment of Functioning (GAF) scale and argues that PTSD has rendered himself totally disabled.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

This issue involves the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  There is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for PTSD was established in a January 2011 rating decision.  An initial evaluation of 50 percent was assigned, effective from the July 31, 2007 date of the claim.  This evaluation remains in effect.  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly in appropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The current 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.  

The Board is mindful that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The evidence includes a September 2007 VA urgent care note showing that the Veteran was seen with complaints that his PTSD symptoms recently had been exacerbated by a family reunion that brought back memories of his experiences in Korea.  He reported hypervigilance and hyperstartle responses.  The Veteran was afraid of the water due to an incident in service.  He became tearful twice during the interview.  His grooming and hygiene were adequate.  His speech and mannerisms were normal.  The Veteran's thoughts were logical; he denied suicidal and homicidal ideations, hallucinations, and delusions.  He was alert and oriented, and his memory, attention, and concentration were intact.  Insight and judgment were moderate.  The Veteran reported an impaired sleep pattern due to being unable to stay asleep or return to sleep when awakened.  The assessment was rule out PTSD.  His score on the GAF scale was 50.  

The Veteran underwent a follow up appointment in October 2007.  He described being unable to escape his memories of certain events that occurred in Korea, and identified a long history of intrusive memories with psychological reactivity including weeping and agitation.  There was a history of avoidance of his symptoms, with a long history of avoiding water related activities due to his fear.  He isolated and had difficulty maintaining relationships, and mentioned having 11 marriages from which he walked away.  On examination, the Veteran's psychomotor behavior was restless.  His affect was moderately restricted in range and intensity but appropriate, and his mood was depressed and irritable.  He denied current suicidal ideations or a history of attempts, and denied homicidal ideations.  The Veteran's thought processes were coherent, logical, and without thought disorder.  There were no hallucinations or delusions but his thinking reflected hypervigilance.  Judgment and insight were fair.  The diagnosis was PTSD.  His score on the GAF was 50.  

VA treatment records dating from November 2007 to 2010 show that the Veteran participated in group therapy sessions and was seen individually in order to manage the medications used to treat his PTSD.  He noted that his symptoms had been present since his return for Korea and he was grateful to have his problem identified and treated.  The Veteran continued to have symptoms such as frequent nightmares, intrusive memories, poor sleep, frequent depression and hypervigilance.  He reported a worsening of his symptoms in October 2008.  The GAF scores during this period were 50 for much of 2008, 44 in January 2009, 46 in March 2009, 45 in August 2010, and 45 in November 2010.  

The Veteran was afforded a VA PTSD examination in December 2010.  He reported being socially withdrawn.  His dress was appropriate and he had good hygiene.  Speech and eye contact were also appropriate.  The Veteran reported that his symptoms had begun shortly after his return from Korea.  These included daily recurrent and intrusive distressing memories, thoughts, or images of the traumatic events in service.  Others symptoms include avoidance behavior, loss of interest, feelings of detachment, sleep problems, irritability, difficulty concentrating, hypervigilance and being easily startled.  All of these symptoms occurred on a weekly to daily basis and were described as moderate to severe.  He also had moderate to severe feelings of anger, anxiety, mistrust, hopelessness, memory difficulties, depression, helplessness, isolation, and tearfulness.  He had suicidal ideation with a plan but no intent.  He also had severe difficulties in falling asleep.  The Veteran had been married and divorced 11 times.  He had 12 children but only had relationships with two of them.  He was retired from working in the coal mines since 1980.  

On mental status examination, the Veteran was alert and oriented, with normal speech, no signs of a thought disorder, and he denied hallucinations and delusions.  He did admit to depression and anxiety that interfered with his daily activities.  His cognitive functions were impaired.  

The December 2010 examiner concluded that the Veteran met the criteria for PTSD.  There was no impairment from an occupational viewpoint but there was at least moderate impairment from a social viewpoint.  There were also indications that he might not be competent to manage benefit payments due to signs of cognitive impairment.  The diagnoses were PTSD and dementia.  The GAF score was 45, which represented serious symptoms.  The examiner noted that by definition the GAF score represented the overall level of functioning, which could not be subdivided to reflect the impairment just due to PTSD.  The examiner further concluded that there was total occupational and social impairment due to PTSD/mental disorder signs and symptoms.  The examiner explained that poor cognitive performance due to dementia was likely to prevent gainful employment.  

VA treatment records dating from December 2010 to July 2013 show that the Veteran continued to participate in group therapy sessions and to experience the same symptoms as before.  His GAF scores remained in the 40s, with a low of 43 in July 6, 2011.  The most recent record is a July 2013 entry from the psychiatric emergency room, which indicates that he had been brought there by his son to get help for anxiety and depression due to PTSD.  After the examination, his GAF score was 45.  The diagnoses include PTSD and dementia.  

The Veteran and his son testified at the August 2013 hearing that the Veteran experienced severe sleep problems.  This included nightmares and talking loudly in his sleep.  He would eventually try to sleep sitting up in his chair because he believed he experienced fewer symptoms in that position.  The Veteran stated that he had been married nine times, all of which had ended due to his restlessness, which made him walk out on each of his wives.  He attended church and had friendships with a Vietnam veteran with whom he could discuss his wartime experiences and with his pastor.  

After consideration of the medical reports and the testimony of record, the Board finds that the Veteran's symptoms are productive of total occupational and social impairment, which warrants a 100 percent evaluation.  His more severe symptoms include a severe sleep impairment, intrusive memories, avoidance, and isolation.  The December 2010 VA examiner found that the Veteran's psychiatric symptoms result in total occupational and social impairment.  The Veteran's GAF scores range from a low of 43 to a high of 50, but are predominately in the mid 40s.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV).  These scores are commensurate with a 100 percent evaluation for total impairment.  

At this point, the Board acknowledges that the December 2010 examiner indicated that cognitive impairment due to dementia played a key role in the Veteran's inability to be employed.  However, this same examiner noted that, for purposes of the GAF score, the symptoms due to PTSD and the symptoms due to dementia could not be separated.  The examiner does not separate these symptoms elsewhere in the report or indicate that the dementia is not caused or aggravated by PTSD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  After all reasonable doubt is resolved in favor of the Veteran, the Board concludes that the evidence supports a 100 percent evaluation due to total occupational and social impairment.  


ORDER

Entitlement to an initial 100 percent evaluation for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


